


Exhibit 10.4
GUARANTY
This GUARANTY (this “Guaranty”), dated as of December 29, 2015, by and between
RGC RESOURCES, INC., a Virginia corporation (“Guarantor”), and UNION BANK &
TRUST (“Union”), individually and as administrative agent (in such capacity,
“Administrative Agent”) for itself and the lenders from time to time signatory
to the Credit Agreement, as defined below.
WHEREAS, RGC Midstream, LLC (the “Borrower”) and the Administrative Agent are
parties to a Credit Agreement dated as of December 29, 2015 (the “Credit
Agreement”) with the persons signatory thereto from time to time as lenders (the
“Lenders”);
WHEREAS, Borrower is the direct or indirect subsidiary of Guarantor, and
Guarantor will derive direct and indirect economic benefits from the making of
the Loans and other financial accommodations provided to Borrower pursuant to
the Credit Agreement; and
WHEREAS, in order to induce Administrative Agent and Lenders to enter into the
Credit Agreement and other Loan Documents and to induce Lenders to make the
Loans as provided for in the Credit Agreement, Guarantor has agreed to execute
and deliver this Guaranty;
NOW, THEREFORE, in consideration of the premises and intending to be legally
bound by this Guaranty, the Guarantor agrees as follows:
1.DEFINITIONS.
Capitalized terms used in this Guaranty have the meanings assigned to them in
the Credit Agreement, unless otherwise defined in this Guaranty.
References to this “Guaranty” shall mean this Guaranty, including all
amendments, modifications and supplements and any annexes, exhibits and
schedules to any of the foregoing, and shall refer to this Guaranty as the same
may be in effect at the time such reference becomes operative.
2.    THE GUARANTY.
2.1    Guaranty of Guaranteed Obligations of Borrower. Guarantor unconditionally
guarantees to Administrative Agent and Lenders, and their respective successors,
endorsees, transferees and assigns, the prompt payment (whether at stated
maturity, by acceleration or otherwise) and performance of the obligations of
Borrower under the Credit Agreement (the “Guaranteed Obligations”). Guarantor
shall be regarded, and shall be in the same position, as principal debtor with
respect to the Guaranteed Obligations. This Guaranty is a guaranty of payment
and performance and not of collection, and Guarantor’s obligations under this
Guaranty shall be primary, absolute and unconditional, irrespective of, and
unaffected by:
(a)    the genuineness, validity, regularity, enforceability or any future
amendment of, or change in this Guaranty, any other Loan Document or any other
agreement, document or instrument to which any Loan Party and/or Guarantor is or
may become a party;




--------------------------------------------------------------------------------




(b)    the absence of any action to enforce this Guaranty or any other Loan
Document or the waiver or consent by Administrative Agent or Lenders with
respect to any of the provisions of this Guaranty or or such other Loan
Document;
(c)    the existence, value or condition of, or failure to perfect
Administrative Agent’s Lien against, any collateral for the Guaranteed
Obligations now or later existing or any action, or the absence of any action,
by Administrative Agent in respect thereof (including, without limitation, the
release of any such security); or
(d)    the insolvency of any Loan Party; or
(e)    any other action or circumstances which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor,
it being agreed by Guarantor that its obligations under this Guaranty shall not
be discharged except as set forth in Section 7.7 hereof.


2.2    Demand by Administrative Agent or Lenders. In addition to the terms set
forth in Section 2.1 of this Guaranty, and without imposing any limitation on
such terms, it is expressly understood and agreed that, if, at any time, the
outstanding principal amount of the Guaranteed Obligations under the Credit
Agreement (including all accrued interest thereon) is declared to be immediately
due and payable, then Guarantor shall, without demand, pay to the holders of the
Guaranteed Obligations the entire outstanding Guaranteed Obligations due and
owing to such holders. Payment by Guarantor shall be made to Administrative
Agent in immediately available funds to an account, designated by Administrative
Agent or at the address set forth herein for the giving of notice to
Administrative Agent or at any other address that may be specified in writing
from time to time by Administrative Agent, and shall be credited and applied to
the Guaranteed Obligations.


2.3    Enforcement of Guaranty. In no event shall Administrative Agent have any
obligation (although it is entitled, at its option) to proceed against Borrower
or any other Loan Party or any collateral now or later pledged to secure
Guaranteed Obligations before seeking satisfaction from the Guarantor.




2.4    Waiver. Guarantor waives and agrees that it shall not at any time insist
upon, plead or in any manner whatever claim or take the benefit or advantage of,
any appraisal, valuation, stay, extension, marshaling of assets or redemption
laws, or exemption, whether now or at any time hereafter in force, which may
delay, prevent or otherwise affect the performance by Guarantor of its
Guaranteed Obligations under, or the enforcement by Administrative Agent or
Lenders of, this Guaranty. Guarantor waives diligence, presentment and demand
(whether for non‑payment or protest or of acceptance, maturity, extension of
time, change in nature or form of the Guaranteed Obligations, acceptance of
further security, release of further security, composition or agreement arrived
at as to the amount of, or the terms of, the Guaranteed Obligations, notice of
adverse change in Borrower’s

2



--------------------------------------------------------------------------------




financial condition or any other fact which might increase the risk to
Guarantor) with respect to any of the Guaranteed Obligations or all other
demands whatsoever and waives the benefit of all provisions of law which are or
might be in conflict with the terms of this Guaranty. Guarantor waives any right
to require the Lenders or Administrative Agent to proceed against the Borrower
or any security for the Guaranteed Obligations or to pursue any other remedy,
including but not limited to the benefits of Section 49-25 of the Code of
Virginia of 1950, as amended. Guarantor represents, warrants and agrees that, as
of the date of this Guaranty, its obligations under this Guaranty are not
subject to any offsets or defenses against Administrative Agent or Lenders or
any Loan Party of any kind. Guarantor further agrees that its obligations under
this Guaranty shall not be subject to any counterclaims or offsets against
Administrative Agent or any Lender of any kind which may arise in the future;
but Guarantor may pursue any such counterclaim or offset in a separate
proceeding.
2.5    Benefit of Guaranty. The provisions of this Guaranty are for the benefit
of Administrative Agent and Lenders and their respective successors,
transferees, endorsees and assigns, and nothing herein contained shall impair,
as between any Loan Party and Administrative Agent or Lenders, the obligations
of any Loan Party under the Loan Documents. In the event all or any part of the
Guaranteed Obligations are transferred, indorsed or assigned by Administrative
Agent or any Lender to any Person or Persons, any reference to “Administrative
Agent” or “Lender” herein shall be deemed to refer equally to such Person or
Persons.
2.6    Modification of Guaranteed Obligations, Etc. Administrative Agent and
Lenders may at any time or from time to time, with or without the consent of, or
notice to, Guarantor (but with such consent of Borrower as may be required under
the Credit Agreement):
(a)    change or extend the manner, place or terms of payment of, or renew or
alter all or any portion of, the Guaranteed Obligations;
(b)    take any action under or in respect of the Loan Documents in the exercise
of any remedy, power or privilege contained therein or available to it at law,
equity or otherwise, or waive or refrain from exercising any such remedies,
powers or privileges;
(c)    amend or modify, in any manner whatsoever, the Loan Documents (other than
this Guaranty);
(d)    extend or waive the time for any Loan Party’s performance of, or
compliance with, any term, covenant or agreement on its part to be performed or
observed under the Loan Documents, or waive such performance or compliance or
consent to a failure of, or departure from, such performance or compliance;
(e)    hereafter take and hold collateral for the payment of the Guaranteed
Obligations guaranteed hereby or sell, exchange, release, dispose of, or
otherwise deal with, any property pledged, mortgaged or conveyed, or in which
Administrative Agent or Lenders have been granted a Lien, to secure any
Obligations;
(f)    release anyone who may be liable in any manner for the payment of any
amounts owed by Guarantor or any Loan Party to Administrative Agent or any
Lender;

3



--------------------------------------------------------------------------------




(g)    modify or terminate the terms of any intercreditor or subordination
agreement pursuant to which claims of other creditors of Guarantor or any Loan
Party are subordinated to the claims of Administrative Agent and Lenders; and/or
(h)    apply any sums by whomever paid or however realized to any amounts owing
by Guarantor or any Loan Party to Administrative Agent or any Lender in such
manner as Administrative Agent or any Lender shall determine in its discretion;
and Administrative Agent and Lenders shall not incur any liability to Guarantor
as a result thereof, and no such action shall impair or release the Guaranteed
Obligations of Guarantor under this Guaranty.


2.7    Reinstatement. This Guaranty shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Loan
Party or Guarantor for liquidation or reorganization, should any Loan Party or
Guarantor become insolvent or make an assignment for the benefit of creditors or
should a receiver or trustee be appointed for all or any significant part of
such Loan Party’s or Guarantor’s assets, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Guaranteed Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by
Administrative Agent or any Lender, whether as a “voidable preference”,
“fraudulent conveyance”, or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Guaranteed Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
2.8    Waiver of Subrogation, Etc. Notwithstanding anything to the contrary in
this Guaranty, or in any other Loan Document, Guarantor:
(a)    expressly and irrevocably waives, on behalf of itself and its successors
and assigns (including any surety), until the occurrence of the Guaranty
Termination Date (as defined below), any and all rights at law or in equity to
subrogation, to reimbursement, to exoneration, to contribution, to
indemnification, to set off or to any other rights that could accrue to a surety
against a principal, to a guarantor against a principal, to a guarantor against
a maker or obligor, to an accommodation party against the party accommodated, to
a holder or transferee against a maker, or to the holder of any claim against
any Person, and which Guarantor may have or hereafter acquire against any Loan
Party in connection with or as a result of Guarantor’s execution, delivery
and/or performance of this Guaranty, or any other documents to which Guarantor
is a party or otherwise; and
(b)    acknowledges and agrees (i) that this waiver is intended to benefit
Administrative Agent and Lenders and shall not limit or otherwise effect
Guarantor’s liability hereunder or the enforceability of this Guaranty, and (ii)
that Administrative Agent, Lenders and their respective successors and assigns
are intended third party beneficiaries of the waivers and agreements set forth
in this Section 2.8 and their rights under this Section 2.8 shall survive
payment in full of the Guaranteed Obligations.

4



--------------------------------------------------------------------------------




2.9    Election of Remedies. If Administrative Agent may, under applicable law,
proceed to realize benefits under any of the Loan Documents giving
Administrative Agent and Lenders a Lien upon any collateral owned by any Loan
Party, either by judicial foreclosure or by non‑judicial sale or enforcement,
Administrative Agent may, at its sole option, determine which of such remedies
or rights it may pursue without affecting any of such rights and remedies under
this Guaranty. If, in the exercise of any of its rights and remedies,
Administrative Agent shall forfeit any of its rights or remedies, including its
right to enter a deficiency judgment against any Loan Party, whether because of
any applicable laws pertaining to “election of remedies” or the like, Guarantor
hereby consents to such action by Administrative Agent and waives any claim
based upon such action, even if such action by Administrative Agent shall result
in a full or partial loss of any rights of subrogation which Guarantor might
otherwise have had but for such action by Administrative Agent. Any election of
remedies which results in the denial or impairment of the right of
Administrative Agent to seek a deficiency judgment against any Loan Party shall
not impair Guarantor’s obligation to pay the full amount of the Guaranteed
Obligations. In the event Administrative Agent shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by law or the Loan Documents,
Administrative Agent may bid all or less than the amount of the Guaranteed
Obligations and the amount of such bid need not be paid by Administrative Agent
but shall be credited against the Guaranteed Obligations. The amount of the
successful bid at any such sale shall be conclusively deemed to be the fair
market value of the collateral and the difference between such bid amount and
the remaining balance of the Guaranteed Obligations shall be conclusively deemed
to be the amount of the Guaranteed Obligations guaranteed under this Guaranty,
notwithstanding that any present or future law or court decision or ruling may
have the effect of reducing the amount of any deficiency claim to which
Administrative Agent and Lenders might otherwise be entitled but for such
bidding at any such sale.
3.    DELIVERIES.
In a form satisfactory to Administrative Agent, Guarantor shall deliver to
Administrative Agent (with sufficient copies for each Lender), concurrently with
the execution of this Guaranty and the Credit Agreement, the Loan Documents and
other instruments, certificates and documents as are required to be delivered by
Guarantor to Administrative Agent under the Credit Agreement.
4.    REPRESENTATIONS AND WARRANTIES.
To induce Lenders to make the Loans under the Credit Agreement, Guarantor makes
the representations and warranties as to Guarantor contained in the Credit
Agreement, each of which is incorporated herein by reference, and the following
representations and warranties to Administrative Agent and each Lender, each and
all of which shall survive the execution and delivery of this Guaranty:




4.1    Corporate Existence; Compliance with Law. Guarantor (i) is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation; (ii) is duly qualified to do business and is in
good standing under the laws of each jurisdiction where its ownership or lease
of property or the conduct of its business requires such qualification, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have

5



--------------------------------------------------------------------------------




a Material Adverse Effect; (iii) has the requisite corporate power and authority
and the legal right to own, pledge and mortgage its properties; (iv) has all
licenses, permits, consents or approvals from or by, and has made all material
filings with, and has given all notices to, all Governmental Authorities having
jurisdiction, to the extent required for such ownership, operation and conduct,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; (v) is in compliance
with its charter and by‑laws; and (vi) is in compliance with all applicable
provisions of law, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.


4.2    Executive Offices. Guarantor’s jurisdiction of organization, federal
employee identification number, executive office and principal place of business
are as set forth in Schedule 4.2 hereto.
4.3    Corporate Power; Authorization; Enforceable Guaranteed Obligations. The
execution, delivery and performance of this Guaranty and all other Loan
Documents and all instruments and documents to be delivered by Guarantor
hereunder and under the Credit Agreement are within Guarantor’s corporate power,
have been duly authorized by all necessary or proper corporate action, including
the consent of stockholders where required, are not in contravention of any
provision of Guarantor’s charter or by‑laws, do not violate any law or
regulation, or any order or decree of any Governmental Authority, do not
conflict with or result in the breach of, or constitute a default under, or
accelerate or permit the acceleration of any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which Guarantor is a party or by which Guarantor or any of its property is
bound, do not result in the creation or imposition of any Lien upon any of the
property of Guarantor, and the same do not require the consent or approval of
any Governmental Authority or any other Person except as disclosed in writing to
the Administrative Agent, all of which have been duly obtained, made or complied
with prior to the Closing Date. On or prior to the Closing Date, this Guaranty
and each of the Loan Documents to which Guarantor is a party shall have been
duly executed and delivered for the benefit of or on behalf of Guarantor, and
each shall then constitute a legal, valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
and other similar laws and by general equitable principles.
5.    FURTHER ASSURANCES.
Guarantor shall, upon the written request of Administrative Agent or any Lender,
execute and deliver to Administrative Agent or such Lender, from time to time,
any additional instruments or documents reasonably considered necessary by
Administrative Agent or such Lender to cause this Guaranty to be, become or
remain valid and effective in accordance with its terms.
6.    PAYMENTS FREE AND CLEAR OF TAXES.
All payments required to be made by Guarantor hereunder shall be made to
Administrative Agent and Lenders free and clear of, and without deduction for,
any and all present and future Indemnified Taxes and Other Taxes. If Guarantor
shall be required by law to deduct any

6



--------------------------------------------------------------------------------




Indemnified Taxes and Other Taxes from or in respect of any sum payable
hereunder, (a) the sum payable shall be increased as much as shall be necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 6) Administrative Agent or Lenders,
as applicable, receive an amount equal to the sum they would have received had
no such deductions been made, (b) Guarantor shall make such deductions, and (c)
Guarantor shall pay the full amount deducted to the relevant taxing or other
authority in accordance with applicable law. Within thirty (30) days after the
date of any payment of Indemnified Taxes and Other Taxes, Guarantor shall
furnish to Administrative Agent the original or a certified copy of a receipt
evidencing payment thereof. Guarantor shall indemnify and, within ten (10) days
of demand therefor, pay Administrative Agent and each Lender for the full amount
of Indemnified Taxes and Other Taxes (including any Indemnified Taxes and Other
Taxes imposed by any jurisdiction on amounts payable under this Section 6) paid
by Administrative Agent or such Lender, as appropriate, and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Indemnified Taxes and Other Taxes were correctly or
legally asserted.
7.    OTHER TERMS.
7.1    Entire Agreement. This Guaranty, together with the other Loan Documents,
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements relating to a guaranty of the
loans and advances under the Loan Documents and the Guaranteed Obligations.
7.2    Headings. The headings in this Guaranty are for convenience of reference
only and are not part of the substance of this Guaranty.
7.3    Severability. Whenever possible, each provision of this Guaranty shall be
interpreted in such a manner to be effective and valid under applicable law, but
if any provision of this Guaranty shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty.
7.4    Notices. Whenever it is provided herein that any notice, demand, request,
consent, approval, declaration or other communication shall or may be given to
or served upon any of the parties by any other party, or whenever any of the
parties desires to give or serve upon another any such communication with
respect to this Guaranty, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and shall be addressed to
the party to be notified as follows:
(a)    If to Administrative Agent, at the address of Administrative Agent
specified in the Credit Agreement;
(b)    If to any Lender, at the address of such Lender specified in the Credit
Agreement or any Assignment Agreement;
(c)    If to Guarantor, at the address of Guarantor specified on Schedule 4.2
hereto, to the attention of Guarantor’s Treasurer;

7



--------------------------------------------------------------------------------




or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. Every notice, demand, request,
consent, approval, declaration or other communication hereunder shall be deemed
to have been validly served, given or delivered (i) upon the earlier of actual
receipt and three (3) Business Days after the same shall have been deposited
with the United States mail, registered or certified mail, return receipt
requested, with proper postage prepaid, (ii) upon transmission, when sent by
telecopy or other similar facsimile transmission (with such telecopy or
facsimile promptly confirmed by delivery of a copy by personal delivery or
United States mail as otherwise provided in this Section 7.4), (iii) one (1)
Business Day after deposit with a reputable overnight carrier with all charges
prepaid, or (iv) when delivered, if hand-delivered by messenger. Failure or
delay in delivering copies of any notice, demand, request, consent, approval,
declaration or other communication to any Person (other than Borrower
Representative or Administrative Agent) designated to receive copies pursuant to
the Credit Agreement shall in no way adversely affect the effectiveness of such
notice, demand, request, consent, approval, declaration or other communication.


7.5    Successors and Assigns. This Guaranty and all obligations of Guarantor
hereunder shall be binding upon the successors and assigns of Guarantor
(including a debtor-in-possession on behalf of Guarantor) and shall, together
with the rights and remedies of Administrative Agent, for itself and for the
benefit of Lenders, hereunder, inure to the benefit of Administrative Agent and
Lenders, all future holders of any instrument evidencing any of the Obligations
and their respective successors and assigns. No sales of participations, other
sales, assignments, transfers or other dispositions of any agreement governing
or instrument evidencing the Obligations or any portion thereof or interest
therein shall in any manner affect the rights of Administrative Agent and
Lenders hereunder. Guarantor may not assign, sell, hypothecate or otherwise
transfer any interest in or obligation under this Guaranty.
7.6    No Waiver; Cumulative Remedies; Amendments. Neither Administrative Agent
nor any Lender shall by any act, delay, omission or otherwise be deemed to have
waived any of its rights or remedies hereunder, and no waiver shall be valid
unless in writing, signed by Administrative Agent and then only to the extent
therein set forth. A waiver by Administrative Agent, for itself and the ratable
benefit of Lenders, of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which Administrative Agent
would otherwise have had on any future occasion. No failure to exercise nor any
delay in exercising on the part of Administrative Agent or any Lender, any
right, power or privilege hereunder, shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or future exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies hereunder provided are
cumulative and may be exercised singly or concurrently, and are not exclusive of
any rights and remedies provided by law. None of the terms or provisions of this
Guaranty may be waived, altered, modified, supplemented or amended except by an
instrument in writing, duly executed by Administrative Agent and Guarantor.
7.7    Termination. This Guaranty is a continuing guaranty and shall remain in
full force and effect until the date all Guaranteed Obligations have been paid
and performed (the “Guaranty Termination Date”), notwithstanding that no
Guaranteed Obligations may be outstanding from time to time and notwithstanding
any other event or circumstance. After the Guaranty Termination Date,

8



--------------------------------------------------------------------------------




Administrative Agent shall deliver to Guarantor (at Guarantor’s expense) such
documents as Guarantor may reasonably request to evidence such termination.
7.8    GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS GUARANTY AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF
VIRGINIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. GUARANTOR HEREBY CONSENTS AND
AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN CITY OF ROANOKE, VIRGINIA
SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN GUARANTOR, ADMINISTRATIVE AGENT AND LENDERS PERTAINING TO THIS GUARANTY
OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OF THE OTHER
LOAN DOCUMENTS, PROVIDED THAT ADMINISTRATIVE AGENT, LENDERS AND GUARANTOR
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE THE CITY OF ROANOKE, VIRGINIA, AND, PROVIDED, FURTHER NOTHING IN
THIS GUARANTY SHALL BE DEEMED OR OPERATE TO PRECLUDE ADMINISTRATIVE AGENT FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO ENFORCE
A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF ADMINISTRATIVE AGENT. GUARANTOR
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND GUARANTOR HEREBY WAIVES ANY OBJECTION
WHICH GUARANTOR MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL
OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
7.9     WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES HERETO DESIRE THAT
THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE,
TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG ADMINISTRATIVE AGENT, LENDERS AND ANY LOAN
PARTY ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS GUARANTY AND THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO.



9



--------------------------------------------------------------------------------




7.10    Counterparts. This Guaranty may be executed in any number of
counterparts, each of which shall collectively and separately constitute one and
the same agreement.
IN WITNESS WHEREOF, the Guarantor has executed and delivered this Guaranty as of
the date first above written.
 
 
RGC Resources, Inc.
 
 
 
 
 
 
 
By: /s/ John S. D'Orazio
 
 
 
Name: John S. D'Orazio
 
 
 
Title: President
 
 
 
 
 
 
 
By: /s/ Paul W. Nester
 
 
 
Name: Paul W. Nester
 
 
 
Title: Chief Financial Officer
 




10



--------------------------------------------------------------------------------




SCHEDULE 4.2


Jurisdiction of organization: Virginia


Federal employee identification number: 54-1909697


Executive office and principal place of business: 519 Kimball Avenue, Roanoke,
Virginia 24016

11

